IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-69,319-04


                         EX PARTE JIMMY JAY JENSEN, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 05-1310-K277E IN THE 277TH DISTRICT COURT
                          FROM WILLIAMSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of five counts of

aggravated sexual assault of a child, and two counts of indecency with a child by contact. He was

sentenced to life imprisonment for each of the aggravated sexual assaults, and twenty years’

imprisonment for each of the indecency counts. The Third Court of Appeals affirmed his conviction

pursuant to an Anders brief filed by counsel, noting that Applicant had been advised of his right to

file a pro se response brief, but that no such brief had been filed. Jensen v. State, No. 03-06-00694-
                                                                                                       2

CR (Tex. App. — Austin, May 31, 2007) (not designated for publication).

        Applicant contends that he has been denied due process because the trial court never provided

him with access to the record for the purpose of filing a pro se response brief, despite Applicant’s

request and counsel’s request that he be provided such access.

        The trial court has determined that Applicant did in fact request access to the record for the

purpose of filing a pro se response brief, but that there is no indication that he was ever provided

with such access. We find that Applicant is entitled to the opportunity to file an out-of-time pro

se response brief to counsel’s Anders brief in his appeal of the judgment of conviction in Cause No.

05-1310-K277 from the 277th District Court of Williamson County. Applicant is ordered returned

to that time at which he may review the record and prepare a pro se response to counsel’s Anders

brief. Within ten days of the issuance of this opinion, the trial court shall provide Applicant with

access to his trial records for the purpose of filing a pro se response brief. We hold that, should

Applicant desire to file a pro se response brief, he must take affirmative steps to file his brief in the

Third Court of Appeals within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: May 9, 2018
Do not publish